Weinstein, J.,
dissents and votes to grant the petition to the extent of remitting the matter to the State commissioner for a new hearing, with the *1028following memorandum: In my view, a remand for a new hearing is necessary due to the numerous lacunae which exist in the transcript of the fair hearing, and which make any meaningful appellate review of that hearing impossible (see Matter of Robinson v Blum, 73 AD2d 691). In any event, from what the record does reveal, it appears that respondents have not met the burden of proof required to warrant suspending grants of public assistance. The local agency claimed that in July, 1979, it mailed to petitioner a letter instructing her to report to a CETA program on August 7, 1979. Petitioner’s failure to report on that day was the predicate for the discontinuance of public assistance payments. It was petitioner’s contention at the fair hearing, however, that she did not receive the letter instructing her to report until August 17, 1979. Indeed, a new appointment was set for petitioner to report to CETA on November 23. Especially in light of petitioner’s undisputed assertion that she had never before missed an appointment which she had been directed to keep in connection with public assistance, the burden was on the local agency to satisfactorily counter petitioner’s facially valid excuse for failing to keep her appointment (see Matter of Roach v Toia, 58 AD2d 652; Matter of McBride v Blum, 70 AD2d 595). This case is factually similar to Matter of Ware v Shang (73 AD2d 970), in which this court annulled a determination of the State Commissioner of Social Services affirming a determination: of the local agency to deny an application for public assistance, on the ground that “The local agency failed to prove by substantial evidence that the petitioner did, in fact, receive notice of a court hearing at which she failed to appear, or that such notice was properly posted and mailed”. Furthermore, it is manifest that the actions of respondents herein will result in harm to petitioner’s eight-year-old son; absent proof that the child’s needs have decreased, he should not be penalized for the actions of his mother (see Matter of Gunn v Blum, 48 NY2d 58; Matter of Gutierrez v Blum, 73 AD2d 690).